___________

                                    No. 95-3019
                                    ___________

Marsha L. Allee,                        *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Western District of Missouri.
                                        *
AG Processing, Inc.,                    *            [UNPUBLISHED]
                                        *
              Appellee.                 *


                                    ___________

                     Submitted:     February 22, 1996

                           Filed:   April 29, 1996
                                    ___________

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.

                                    ___________

PER CURIAM.


     Plaintiff Marsha Allee sued her former employer, AG Processing, Inc.,
alleging that she was discriminated against and eventually discharged for
engaging in activity protected by federal law.       The District Court1 granted
AG Processing's motion for summary judgment, and Allee appeals.


     Having considered the briefs and arguments of the parties and the
record on appeal, we conclude that the District Court did not err in
granting summary judgment in favor of AG Processing.        Because no error of
law appears and an extended opinion by this Court would lack precedential
value, we affirm the judgment of the District Court without further
discussion.




     1
      The Honorable Howard F. Sachs, United States District Judge
for the Western District of Missouri.
     AG Processing is awarded its costs.   Its motion pursuant to Rule 38
of the Federal Rules of Appellate Procedure for damages, including attorney
fees and double costs, is denied.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-